Exhibit 10.3
 
 
 
Distribution Agreement


This Distribution Agreement (the “Agreement”) is made this 31st day of October,
2008, (the “Effective Date”) by and between Rogers Technologies (Suzhou) Co.
Ltd., a corporation organized and existing under the laws of the People's
Republic of China having its principal place of business at 338 Shenhu Road,
Suzhou Industrial Park, Suzhou, People's Republic of China 215122, Rogers
Technologies (Singapore) Inc., a corporation organized and existing under the
laws of Singapore having its principal place of business at 60 Kaki Bukit Place,
#03-14 Eunos TechPark , Singapore 415979, and Rogers Southeast Asia, Inc., a
corporation organized and existing under the laws of Hong Kong having its
principal place of business at Unit 1111, 11/F, Delta House, 3 On Yiu Street,
Shatin, New Territories, Hong Kong (collectively, the “Distributor”), and Rogers
Induflex NV, a Belgian company with registered office at 9000 Ghent,
Ottergemsesteenweg 799 and registered with the Crossroads Bank of Enterprises
under enterprise number 0427693784 (“Company”) (which will be renamed “Induflex
NV” shortly after the change of control occurring as of the date hereof and
described below).  Distributor and Company are each referred to herein,
individually, as a “Party” and, collectively, as the “Parties”.
 
The Parties hereto agree as follows:


Whereas, Company is in the business of the development, manufacture and sale of
laminates, coated tapes and films for purposes of shielding, insulating, barring
and identification;


Whereas, Distributor has, prior to Effective Date, distributed the Company’s
products;


Whereas, Company has recently undergone a change of control; and


Whereas, following such change of control, Distributor has agreed to continue to
act as a distributor of the Company’s products to its customers, subject to the
terms and conditions set forth herein.


Now therefore, in consideration of the mutual agreements and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, hereby agree as follows:
 
1.
Term: Unless earlier terminated as provided for herein, the term of this
Agreement shall commence on the Effective Date and end on the six month
anniversary thereof (the “Initial Term”).  Following the Initial Term, this
Agreement may be renewed for an additional six month term unless either Party
shall have given the other written notice of non-renewal at least thirty (30)
days’ prior to the expiration of the then current term.

 
2.
Products: This Agreement governs Distributor’s distribution of multilayer
laminates comprised of layers of any of the following products:  polyethylene
terephthalate (PET), polyethylene naphthalate (PEN), polyvinyl chloride (PVC),
aluminum, copper, Mylar, Tedlar and adhesives, as currently manufactured by the
Company (the “Products”).



3.
Orders: Distributor will supply purchase orders to Company on a mutually
acceptable form, via fax, email or phone to a person designated in advance by
the Company in accordance with Section 15.  All purchases by Distributor of
Products shall be subject to Distributor’s general terms and conditions of
purchase.



4.
Product Pricing:



(a)
Product Price: The Product Price for each Product shall be the retail price for
each such Product, less a fifteen percent (15%) discount (the “Product
Price”).  All Product Prices shall be expressed in U.S. dollars.



(b)
Adjustment: In the event that the currency exchange rate of the U.S. dollar
(USD) to the China Yuan Renminbi (CNY) deviates more than five percent (5%) from
the rate of 1 USD = 6.8 CNY, then the Product Price will be adjusted
accordingly.

 

--------------------------------------------------------------------------------


 
5.
Payment Terms: All of Company’s invoices for Products shall be due and payable
by Distributor within seventy-five (75) days after receipt of Products  by
Distributor.



6.
Delivery; Risk of Loss: All deliveries of Products will be made CFR, Shanghai
(Incoterms 2000). Distributor shall pay all applicable insurance, duties, taxes
inland freight and similar charges from the delivery point.  Distributor shall
give Company written notice of any claimed shipping error within seventy-five
(75) days after the date of receipt of Products by Distributor.



7.
Product Promotion: Distributor will not be obligated to promote Company’s
Products, but Distributor will promote its own distribution services to its
customers in accordance with Distributor’s standard business practices, which
typically include (but are not limited to) informing Distributor’s customers of
pricing available for products distributed by Distributor.



8.
Termination: This Agreement may be terminated as follows:



(a)
By either Party immediately upon any material breach by either Party, where such
material breach remains uncured for more than five (5) business days following
notice by the non-breaching Party.



(b)
Immediately upon notification or at any time thereafter, either Party may
terminate this Agreement in the event that:



 
(i)
the other Party shall file any petition under any bankruptcy, reorganization,
insolvency or moratorium laws, or any other law or laws for the relief of or in
relation to the relief of debtors;



 
(ii)
there shall be filed against the other Party any involuntary petition under any
bankruptcy statute or a receiver or trustee shall be appointed to take
possession of all or substantial part of the assets of the Party which has not
been dismissed or terminated within sixty (60) days of the date of such filing
or appointment;



 
(iii)
the other Party shall make a general assignment for the benefit of creditors or
shall become unable or admit in writing its inability to meet its obligations as
they mature;



 
(iv)
the other Party shall institute any proceedings for liquidation or the winding
up of its business other than for purposes of reorganization, consolidation or
merger; or



 
(v)
the other Party’s financial condition shall become such as to endanger
completion of its performance in accordance with the terms and conditions of
this Agreement.



(c)
By Distributor upon fifteen (15) days written notice if Company is acquired in
whole or in substantial part by, or is merged with, a third party, or sells all
or substantially all of its assets to a third party.



(d)
By Company upon sixty (60) days’ written notice for any reason.



(e)
Effect of Termination: In the event of expiration or termination of this
Agreement, Distributor shall be allowed a one time right to order an amount of
Products, upon the terms and conditions valid at the date of termination and in
line with market prices and conditions at such time, sufficient to fulfill all
purchase orders outstanding as of the date of such termination.



9.
Statutory and Regulatory Compliance: Distributor and Company shall comply with
all applicable laws and regulations governing their activities related to this
Agreement, including without limitation, laws related to fraud and abuse, false
claims and prohibition on kickbacks.

 
 

--------------------------------------------------------------------------------



 
10.
Confidentiality: Each Party shall take all reasonable actions and do all things
reasonably necessary to ensure that any information contained in this Agreement,
as well as any information relating to this Agreement or is acquired by virtue
of this Agreement (in either case, “Confidential Information”) shall not be
disclosed or used for purposes outside this Agreement; provided, however, that
the foregoing shall not apply to information that: (i) is provided to the
disclosing Party’s attorneys or accountants (who will agree to be bound by
confidentiality restrictions no less restrictive than are set forth herein);
(ii) is requested by a legal or regulatory authority; (iii) is provided by the
disclosing Party to its Affiliate (provided such Affiliate is subject to the
confidentiality restrictions herein), and for the purpose of this section
“Affiliate” shall mean a person or another entity which directly or indirectly
controls, is controlled by, or is under the common control with that entity;
(iv) a Party can show it knew prior to disclosure without obligation of
confidentiality; (v) is or becomes public knowledge through no fault said Party;
(vi) is lawfully disclosed by a third party under no obligation of
confidentiality; or (vii) is required to be disclosed pursuant to court order or
by law; provided that the non-disclosing Party shall be provided with prompt
written notice of any such requirement so that it may seek a protective order or
other appropriate remedy. This Section shall survive any termination of this
Agreement for a period of five (5) years thereafter. Each Party shall either
return to the disclosing Party, or destroy, all Confidential Information
received hereunder upon the expiration or termination of this Agreement, except
that either Party may retain one (1) copy of such Confidential Information in
order to satisfy any future legal obligations it may have.



11.
Warranty: Each Party hereby represents and warrants that (a) it has the
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder, (b) this Agreement has been duly executed and delivered
and represents a legal and valid obligation, binding upon and enforceable
against it in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditor’s rights generally, or (ii) general principles of
equity, whether considered in a proceeding in equity or at law, (c) the
execution, delivery and performance of this Agreement by it does not conflict
with any agreement, instrument or understanding, oral or written, to which it is
a party or by which it is bound, (d) the execution of this Agreement by each
Party, and its performance by such Party in accordance with its terms, does not
and would not violate any law or regulation of any court, governmental body or
administrative or other agency within the jurisdiction to which such Party is
currently subject as of the date hereof, and (e) all necessary consent,
approvals and authorizations of any governmental authorities and third parties
required to be obtained by it in connection with this Agreement have been
obtained.



12.
Mutual Indemnification:



(a)
Distributor will indemnify and hold Company harmless from and against any loss,
cost, damage, expense, or other liability, including, without limitation,
reasonable costs and attorney fees (“Costs”) incurred in connection with any and
all third party claims, suits, investigations or enforcement actions (“Claims”)
as a result of Distributor’s negligent acts, negligent omissions, or willful
misconduct, or Distributor’s breach of this Agreement, except and to the extent
caused by the negligence or willful misconduct of Company or Company’s breach of
this Agreement.



(b)
Company will indemnify and hold Distributor harmless from and against any Costs
for Claims incurred by Distributor as a result of Company’s manufacturing of the
Products, negligent acts, negligent omissions, willful misconduct, or Company’s
breach of this Agreement, except and to the extent caused by the negligence or
willful misconduct of Distributor or Distributor’s breach of this Agreement.



(c)
In the event that Distributor is unable, due to the insolvency of any customer,
to collect the full amount of an invoice for the Products from such customer,
then Distributor shall have the right to charge back an amount equal to
eighty-five percent (85%) of such uncollected invoice to Company.



(d)
As a condition of indemnification, the Party seeking indemnification shall
notify, to the extent possible under applicable law, the indemnifying Party in
writing promptly upon learning of any Claim for which indemnification may be
sought hereunder. The indemnifying Party shall control the defense of such Claim
and the indemnified Party shall have a right to participate in the defense of
such Claim at its expense, and the Parties will cooperate in such defense. The
indemnifying Party shall not settle any Claim without the written consent of the
indemnified Party, which consent shall not be unreasonably withheld.

 

--------------------------------------------------------------------------------


 
13.
Limitation on Liability:



 
IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY CONSEQUENTIAL, INCIDENTAL,
INDIRECT OR SPECIAL DAMAGES OF ANY KIND WHATSOEVER IN CONNECTION WITH THIS
AGREEMENT; PROVIDED, THAT NOTHING HEREIN SHALL LIMIT A PARTY'S RIGHT TO CLAIM
INDEMNIFICATION FOR LOSSES IT HAS INCURRED AS A RESULT OF LIABILITY FOR
CONSEQUENTIAL, INCIDENTAL, INDIRECT OR SPECIAL DAMAGES OF ANY KIND WHATSOEVER TO
THIRD PARTIES.



14.
Insurance: Distributor and Company shall maintain such policies of general
liability, professional liability, and other insurance of the types and in
amounts customarily carried by their respective businesses. Each Party shall
provide the other with reasonable proof of insurance upon written request.



15.
Notice: All notices, consents, claims (for Costs or otherwise), waivers and
other communications under this Agreement must be in writing (in the English
language) and will be deemed to have been duly given when (i) delivered by hand
(with written confirmation of receipt), (ii) sent by telecopier (with
confirmation of receipt in a manner permitted herein), or (iii) when received by
the addressee, if sent by courier or other delivery service, in each case to the
appropriate address and telecopier numbers set forth below (or to such other
addresses and telecopier numbers as a Party may designate by notice to the other
Parties):



 
 
If to Distributor:

 

 
    c/o Rogers Corporation
 
    One Technology Drive

 
    Rogers, CT 06263

 
    Facsimile No: +1-860-779-5585

 
    Attn.: Corporate Secretary



 
With copies to:



 
    Burns & Levinson LLP

 
    125 Summer Street

 
    Boston, MA  02110

 
    Facsimile No:  +1-617- 345-3299

 
    Attn:  Samuel M. Shafner, Esq.
     
    Rogers BVBA
 
    Afrikalaan 188
 
    Gent, B-9000, Belgium
 
    Facsimile No: +32-9-235-3658
 
    Attn: Vice President, Rogers Europe
     
    Rogers Technologies (Suzhou)
 
    338 ShenHu Road
 
    Suzhou Industrial Park,
 
    Suzhou,
 
    People's Republic of China 215122
 
    Attn: Vice President, Asia
   





--------------------------------------------------------------------------------



 
 
If to Company:
     
Rogers Induflex NV
 
Ottergemsesteenweg 799,
 
9000 Ghent, Belgium
 
Facsimile No: +32-9-222-37-91
 
Attn.: Joel Ludvigsen



16.
Severability: In the event any portion of this Agreement shall be held illegal,
void or ineffective, such portion(s) shall be deemed stricken and the remaining
portions hereof shall remain in full force and effect, except to the extent that
doing so would result in a manifest injustice. Subject to the consent of both
Parties, such consent not to be unreasonably withheld, if any of the terms or
provisions of this Agreement are in conflict with any applicable statute or rule
of law, then such terms or provisions shall be deemed inoperative to the extent
that they may conflict therewith and shall be deemed to be modified to conform
with such statute or rule of law.



17.
Audit: Both Parties shall have the right to conduct an audit of the other
Party’s books and records on reasonable advance notice to determine whether the
other Party has complied with the terms and provisions of this Agreement. Each
Party shall pay their respective expenses associated with the audit. The audit
shall be conducted at the audited Party’s place of business during such Party’s
normal business hours; provided, that the auditors agree to be bound by
confidentiality restrictions no less restrictive than are set forth herein.



18.
Entire Agreement: With regard to the issues addressed herein, this Agreement and
the Exhibits hereto contain the entire agreement and understanding of the
Parties, and supersedes any and all prior agreements and understandings
regarding the same subject matter. No amendment, modification, revision,
representation, warranty, promise or waiver of or to this Agreement shall be
effective unless the same shall be in writing and signed by both Parties.



19.
Counterparts: This Agreement may be executed in any number of counterparts, all
of which together shall constitute one and the same instrument.



20.
Assignment: Company may not assign this Agreement without the written consent of
Distributor.  Distributor shall have the right to (a) assign this Agreement, and
(ii) delegate certain administrative functions as set forth herein to an
affiliated entity.



21.
Delegation of Responsibilities: Distributor may engage a third party to conduct
certain administrative functions on its behalf, including, but not limited to,
data compilation and reporting services, financial accounting and processing
services, or any other function relating to any of Distributor’s obligations set
forth herein. Company agrees to cooperate with Distributor’s reasonable requests
relating to Distributor’s engagement of any such third party and such third will
be bound by confidentiality restrictions no less restrictive than are set forth
herein.



22.
Force Majeure: Notwithstanding anything to the contrary herein, neither Party
shall be liable in any manner for any delay to perform its obligations hereunder
which are beyond a Party’s reasonable control, including, without limitation,
any delay or failure due to strikes, labor disputes, riots, earthquakes, storms,
hurricanes, floods or other extreme weather conditions, fires, explosions, acts
of God, embargoes, war or other outbreak of hostilities, government acts or
regulations, or the failure or inability of carriers, suppliers, delivery
services, or telecommunications providers to provide services necessary to
enable a Party to perform its obligations hereunder. In any such circumstance,
the Party unable to perform its obligations shall notify the other Party of such
circumstance, and said other Party shall have the right to terminate this
Agreement immediately upon provision of written notice if the Party of the first
part continues to be unable to perform its obligations hereunder for a period of
thirty (30) days.



23.
Waiver: No waiver of any term of this Agreement shall be valid unless waived in
writing and signed by the Party against whom the waiver is sought. The failure
of either Party to require performance by the other Party of any provision
hereof shall not affect in anyway the right to require such performance at any
time thereafter.

 

--------------------------------------------------------------------------------



 
24.
Independent Contractors: Nothing in this Agreement is intended to create any
relationship between Distributor and Company other than as independent
contractors and neither Party, nor any of their employees, staff, agents,
officers or directors shall be construed to be the agent, fiduciary, employee,
or representative of the other.



25.
Choice of Law: This Agreement and performance of the obligations hereunder,
shall be governed by, and construed in accordance with, the laws of
Belgium.  Any dispute, controversy or claim arising out of or relating to this
Agreement, or the breach or invalidity thereof, will be settled by arbitration
in accordance with the provisions of Section 9(f) of that certain Stock Purchase
Agreement, dated as of the date hereof, by and among Rogers Corporation, a
Massachusetts corporation and affiliate of Distributor, and Company, which are
incorporated herein by reference, mutadis mutandis, as if they were expressly
set forth herein.  The Parties expressly reject the applicability to this
Agreement of the United Nations Convention on Contracts for the International
Sale of Goods.  This Agreement may be translated into languages other than the
English; provided, that in the event of conflict, the English language version
shall control.



26.
Third Party Beneficiaries: This Agreement is not a third party beneficiary
contract, and, therefore, there are no third party beneficiaries to this
Agreement.



27.
Guaranteed Supply: Company hereby represents to Distributor that during the Term
it shall be able to provide Distributor with all Products ordered as requested
in each purchase order. In the event that Company is unable to supply ordered
Products, Company agrees to reimburse Distributor for all reasonable costs and
liability incurred by Distributor resulting from such failure (including,
without limitation, reasonable attorneys’ fees). Such reimbursements shall be
received by Distributor within sixty (60) days following the request.



28.
Standard Forms: Without limiting the foregoing, the terms and conditions set
forth in this Agreement (including any Exhibit hereto) shall supersede any
inconsistent terms and conditions set forth in any purchase order or other
standard form used by either Party.






--------------------------------------------------------------------------------




In witness whereof, the undersigned, duly authorized, has executed this
Distribution Agreement, effective as of the date first set forth above.
 
COMPANY:
 
Rogers Induflex NV

 
By:
 
/s/ J. D. Ludvigsen
     
Print
   
Name:
 
J. D. Ludvigsen
     
Title:
 
Managing Director
     

 

 

--------------------------------------------------------------------------------


 
DISTRIBUTOR:


Rogers Technologies (Suzhou) Co. Ltd.
 
By:
 
/s/ Michael L. Cooper
     
Print
   
Name:
 
Michael L. Cooper
     
Title:
 
Vice President, Rogers Asia
     

 
Rogers Technologies (Singapore) Inc.

By:
 
/s/ Michael L. Cooper
     
Print
   
Name:
 
Michael L. Cooper
     
Title:
 
Vice President, Rogers Asia
     

 
Rogers Southeast Asia, Inc.
 
By:
 
/s/ Michael L. Cooper
     
Print
   
Name:
 
Michael L. Cooper
     
Title:
 
Vice President, Rogers Asia
     